Citation Nr: 0715821	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  04-34 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an effective date prior to August 11, 2001 
for service connection for degenerative joint disease of the 
lumbar spine (low back disability).

2.  Entitlement to an effective date prior to August 29, 2001 
for service connection for degenerative joint disease of the 
cervical spine (neck disability).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1966 
to August 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Togus, Maine.  

The veteran testified at a video conference hearing before 
the undersigned in November 2006, and a transcript of the 
hearing is of record.

A December 2006 private doctor's statement was received by VA 
after the most recent Supplemental Statement of the Case in 
May 2006 with a waiver of RO review.  See 38 C.F.R. § 20.1304 
(2006).  


FINDINGS OF FACT

1.  A claim for entitlement to service connection for a low 
back disability was denied by the Board in January 1987.  The 
next correspondence from or on behalf of the veteran was 
received by VA on August 11, 2001.  

2.  The initial correspondence from or on behalf of the 
veteran requesting service connection for neck disability was 
received by VA on August 29, 2001.

3.  Statements from private doctors linking the veteran's 
current neck and low back disabilities to service are dated 
in June 2003.  

4.  The veteran is service-connected for low back disability, 
40 percent disabling; neck disability, 30 percent disabling; 
penetrating wound of the left buttock, 20 percent disabling; 
and scar of the left buttock, zero percent disabling.  

5.  In his December 2004 TDIU application, the veteran 
reported three years of college and working as a self 
employed employee benefit planner; he last worked full time 
in 2005.  

6.  The service-connected disabilities are not shown to 
preclude the veteran from securing or following a 
substantially gainful occupation consistent with his 
educational background and previous work history.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 11, 
2001 for entitlement to service connection for low back 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date prior to August 29, 
2001 for entitlement to service connection for neck 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

3.  The criteria for the assignment of a TDIU rating are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The RO sent the veteran a letter in March 2004 in which he 
was informed of the requirements needed to establish 
entitlement to an earlier effective date and sent the veteran 
a letter in January 2005 in which he was informed of the 
requirements needed to establish entitlement to a TDIU 
rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in March 2006 
that a disability rating and effective date would be assigned 
if any of his claims was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The evidence on file includes 
relevant VA examinations, the most recent being in June 2005.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his December 2004, January 2006, and November 2006 personal 
hearings.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 
38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Earlier Effective Date Claims

Analysis

The veteran contends that the effective date for entitlement 
to service connection for low back and neck disabilities 
should be earlier than August 2001 because there was evidence 
of low back and neck disabilities since service and his claim 
for service connection for low back disability would not have 
been denied in January 1987 if this evidence was on file.  

A claim for service connection for low back disability was 
originally received by VA in November 1972.  This claim was 
denied by rating decision in January 1973, and the veteran 
was notified of the denial later in January 1973.  He did not 
timely appeal.  A claim to reopen for service connection for 
low back disability was received in March 1985 and was denied 
by rating decision later in March 1985.  The veteran timely 
appealed.  The claim was subsequently denied by the Board in 
January 1987.  Accordingly, that decision was final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  

The first correspondence after January 1987 to refer to a low 
back disability was a letter on behalf of the veteran that 
had a date stamp indicating that it was received by VA on 
August 11, 2001. 

The initial correspondence to refer to a neck disability was 
a letter on behalf of the veteran that was received by VA on 
August 29, 2001.

The nexus medical evidence that the veteran's low back and 
neck disabilities are due to service injury are June 2003 
statements from J.J.W., M.D., and O.A.L., M.D.

Based on these medical nexus statements, a July 2003 Decision 
Review Officer's decision granted service connection for low 
back disability and assigned a 10 percent evaluation 
effective August 11, 2001, the date of claim.  Service 
connection was also granted for neck disability, with an 
assigned rating of zero percent effective August 29, 2001.  
The veteran was notified of these decisions later in July 
2003, and he timely appealed the effective dates of the grant 
of service connection for low back and neck disabilities.  

According to the applicable law and regulation, the date of 
entitlement to an award of service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The date of entitlement to an award of service 
connection based on a claim reopened after final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

Even though the medical nexus evidence linking the veteran's 
low back and neck disabilities to service was later than the 
date of claim, the RO used the date of claim as the effective 
date for service connection for both low back and neck 
disabilities.  Accordingly, an effective date prior to the 
August 2001 date of the claim for each disability cannot be 
assigned.  

Although it was contended at the veteran's December 2004 
personal hearing that the effective dates for service 
connection for low back and neck disabilities should be 
earlier than currently assigned because there is service 
medical evidence of disability that was not considered until 
the claims were granted by a Decision Review Officer in July 
2003, there is no evidence to support this contention.  The 
Board finds that all of the veteran's service medical records 
were on file prior to the initial January 1973 rating 
decision.  

Based on the above findings, an effective date prior to 
August 11, 2001 for service connection for low back 
disability and prior to August 29, 2001 for service 
connection for neck disability is not warranted.  Finally, in 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

TDIU Claim

Law and Regulations

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits may be considered when the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, and consideration 
is given to the veteran's background including his employment 
and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).  

Analysis

The Board notes that the veteran is shown to have three years 
of college and to have worked for over thirty years as a 
self-employed employee benefit planner.  It is reported that 
the veteran last worked full time in 2005.  

The veteran is service connected for low back disability, 40 
percent disabling; neck disability, 30 percent disabling; 
penetrating wound of the left buttock, 20 percent disabling; 
and scar of the left buttock, zero percent disabling.  His 
combined rating is 70 percent disabling.  Therefore, he meets 
the percentage rating standards for consideration of a TDIU 
rating.  

However, before a total rating based upon individual 
unemployability may be granted, there must also be a 
determination that the service-connected disability is 
sufficient to produce unemployability without regard to 
advancing age or non-service connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

The veteran's primary service-connected disabilities are his 
low back, neck, and buttock wound.  

According to VA orthopedic examination in August 2003, there 
was no radiculopathy from the veteran's service-connected 
neck and low back disabilities.  The veteran had a normal 
gait with mild back spasm and superficial back tenderness.  
Motion of the low back included 90 degrees of flexion, 15 
degrees of extension, lateral bending of 15 degrees to either 
side, and rotation of 40 degrees to each side.  Neck motion 
included flexion of 40 degrees, extension of 20 degrees, 
lateral bending to each side of 25 degrees, and bilateral 
rotation of 40 degrees.  The assessments were chronic 
cervical strain , question of degenerative joint disease; and 
chronic low back strain with mild degenerative joint disease.

On VA evaluation in June 2005, the veteran complained of back 
spasms several times a day and acute flare-ups from time to 
time; he did not have radiculopathy.  He did not use any 
walking or assistive device.  Examination showed a 
nonantalgic gait, mild lumbar paravertebral muscle spasm, and 
some back tenderness.  The veteran could flex his low back 
comfortably to 50 degrees, out of 80 degrees, and to 65 
degrees with increasing discomfort; extension was to 15 
degrees, out of 30 degrees; lateral bending to each side was 
to 25 degrees, out of 40 degrees; and rotation was to 30 
degrees, out of 45 degrees.  There was tightness at the 
endpoints of movement.  The examiner estimated that an acute 
flare-up producing severe spasm would reduce flexion to 30 
degrees comfortably and to 50 degrees with pain.

Motion of the neck in June 2005 included flexion to 35 
degrees, out of 45 degrees; extension to 15 degrees, out of 
45 degrees; lateral bending to either side of 20 degrees, out 
of 45 degrees; and bilateral rotation to 35 degrees, out of 
45 degrees.  All motion produced tightness at the endpoint.  
Deep tendon reflexes were physiologic, and straight leg 
raising was to 70 degrees with tightness.  Sensation was 
intact, and muscle strength was normal in the lower 
extremities.  The assessments were chronic cervical strain 
with degenerative disc and joint disease and chronic 
lumbosacral strain with degenerative disc and joint disease.  
The examiner felt that the veteran's service-connected left 
buttock wound had not changed over the years and concluded 
that the veteran could not do any type of physical work but 
was not precluded from doing sedentary work.  

According to a December 2006 statement from R.E., M.D., the 
veteran was "at least as likely not to be able to work the 
50-70 hours as required in his occupation of the past 30 
years."  

It is contended by the veteran that he had to quit his 
employment as an employee benefit planner because his 
service-connected disabilities, especially his low back 
disorder, were severe enough to prevent him from doing the 
traveling that it required.  According to a Memo received 
from Woodbury Financial Services, dated November 2005, the 
veteran's NASD registration was being terminated because he 
did not meet all of the renewal requirements involving 
production.  Additionally, as noted above, Dr. E. opined in 
December 2006 that the veteran was essentially unable to work 
the 50 plus hours required to do the job that he had had for 
over 30 years.

The Board would note, however, that even if the veteran is 
unable to perform his previous employment, this alone is 
insufficient to warrant TDIU.  While his previous employment 
is taken into consideration, this is only one factor to 
consider rather than the determining factor.  The question is 
whether he is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.

The Board would point out that the veteran has three years of 
college and a good work history.  With respect to the 
veteran's overall orthopedic condition, the Board notes that 
the veteran's lumbar muscle spasm was described as mild in 
June 2005; and he was able to flex his low back comfortably 
to 50 degrees, out of 80 degrees, and to flex his neck to 35 
degrees, out of 45 degrees.  Sensation was intact, and muscle 
strength in the lower extremities was normal.  Although it 
was determined in June 2005 that the veteran could not do 
manual labor, the examiner concluded that the veteran could 
do sedentary work.  

Based on the above evidence, the Board finds that, although 
the veteran's service-connected disabilities cause functional 
impairment, as evidenced by his combined 70 percent rating, 
they are not shown to cause the veteran to be unemployable 
given his educational and employment background.  


ORDER

An effective date prior to August 11, 2001 for the grant of 
service connection for low back disability is denied.

An effective date prior to August 29, 2001 for the grant of 
service connection for neck disability is denied.

Entitlement to a TDIU rating is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


